Citation Nr: 0417723	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an increased evaluation for the service-
connected general anxiety disorder, currently evaluated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESSES AT HEARING ON APPEAL

The veteran and his sister-in-law



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1940 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 RO rating decision.  

In February 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with his VA claims folder.  

It is also noted that the veteran's January 2003 Notice of 
Disagreement (NOD) includes a claim for a total compensation 
rating based on individual unemployability.  As this issue 
has not been adjudicated by the RO, it is referred to the RO 
for appropriate consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking an increased evaluation for a service-
connected general anxiety disorder, currently evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  He essentially contends that his 
anxiety has increased in severity.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of United 
States Code, concerning the notice and assistance to be 
afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  

As part of the notice, VA is also required to inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In this case, with regards to the veteran's claim for an 
increased evaluation for his general anxiety disorder, the 
Board has been unable to identify any documents in the claims 
file establishing that VA has satisfied the notification 
requirements of the VCAA.  

Therefore, the Board concludes that a remand of this case to 
the RO is necessary so that the veteran can be advised as to 
the specific evidence needed to substantiate his claim for an 
increased rating, and as to what evidence must be provided by 
the veteran and what evidence will be obtained by VA.  

In addition, under this law, VA is required to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

VA is required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

Having reviewed the complete record, the Board finds that 
additional development is necessary.  The Board notes that 
the veteran's most current VA medical examination took place 
in January 2002.  The Board believes that more current VA 
examination findings are necessary to determine the severity 
of the veteran's general anxiety disorder.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must take appropriate steps to 
ensure that the notification requirements 
and development procedures of the VCAA 
are fully satisfied.  In particular, the 
RO should send a letter detailing the 
provisions of the VCAA and the associated 
implementing regulations.  The RO should 
also specifically notify the veteran as 
to the type of information or evidence 
that is necessary to substantiate his 
claim for an increased evaluation.  The 
RO should also advise the veteran as to 
which evidence must be obtained by the 
veteran, and which evidence will be 
obtained by VA on his behalf.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his general anxiety 
disorder.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
psychiatric evaluation to determine the 
current severity of his service-connected 
general anxiety disorder.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner should conduct 
a thorough examination and identify all 
current manifestations of the veteran's 
general anxiety disorder, and 
specifically indicate, with respect to 
each of the psychiatric symptoms 
identified in the scheduler criteria for 
rating mental disorders, whether such 
symptom is a symptom of the veteran's 
service-connected general anxiety 
disorder.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's general 
anxiety disorder from those of any other 
diagnosed mental disorder.  In addition, 
if other psychiatric disorders are 
diagnosed, the examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's general anxiety disorder 
and any psychiatric disorder 
etiologically related to the general 
anxiety disorder.  The examiner should 
assign a Global Assessment of Functioning 
score, consistent with the DSM IV, based 
on the veteran's service-connected 
general anxiety disorder.  The examiner 
should explain what the assigned score 
represents.  The examiner should also 
express an opinion as to whether the 
general anxiety disorder is sufficient to 
render the veteran unemployable.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  Following the completion of the 
requested development, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




